Title: From Alexander Hamilton to Nathaniel Chipman, 22 July 1788
From: Hamilton, Alexander
To: Chipman, Nathaniel


Poughkeepsie [New York] July 22d. 1788
Sir
Your brother delivered me your favour which I received with pleasure as the basis of a correspondence that may be productive of public good.
The accession of Vermont to the Confederacy is doubtless an object of great importance to the whole, and it appears to me that this is the favorable moment for effecting it upon the best terms for all concerned. Besides more general reasons, there are circumstances of the moment which will forward a proper arrangement. One of the first subjects of deliberation with the new Congress will be the Independence of Kentucky for which the Southern States will be anxious. The Northern will be glad to send a counterpoise in Vermont. These mutual interests and inclinations will facilitate a proper result.
I see nothing that can stand in your way but the interfering claims under the grants of New York. As to taxation, the natural operation of the new System will place you exactly where you might wish to be. The public debt, as far as it can prudently be provided for, will be by the Western lands and the appropriation of some general fund. There will be no distribution of it to particular parts of the community. The fund will be sought for in indirect taxation; as for a number of years, and except in time of war, direct taxes would be an impolitic measure. Hence as you can have no objection to your proportion of contribution as consumers, you can fear nothing from the article of taxation.
I readily conceive, that it will be scarcely practicable to you to come into the Union, unless you are secured from claims under New York grants. Upon the whole therefore I think it will be expedient for you as early as possible to ratify the Constitution “upon condition that congress shall provide for the extinguishment of all existing claims to land under grants of the State of New York, which may interfere with claims under the grants of the State of Vermont.” You will do well to conform your boundary to that heretofore marked out by Congress; otherwise insuperable difficulties would be likely to arise with this State.
I should think it altogether unadvisable to annex any other condition to your ratification. For there is scarcely any of the amendments proposed, that will not have a party opposed to it, and there are several that will meet with a very strong opposition; and it would therefore be highly inexpedient for you to embarrass your main object by any collateral difficulties.
As I write in Convention, I have it not in my power to enlarge. You will perceive my general ideas on the subject, I will only add, that it will be wise to lay as little impediment as possible in the way of your reception into the Union.
A Hamilton
